 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDOrfeo Kostrencich,Pete Cekalovich,John Evich and/or JohnKunich,Sam Mircovich,Thorlief Austrem, Andrew Kuljis,Tony Barcott, Peter Bogdanovic,Paul Petrasich,Frank Marin-kovich,John Resich,Samuel Carr, Steve Marchins, TonyMilovilovich,Jerry Thomas,Mike Lonich,Andrew Xitco,Anthony Padovan,JoeMardesich,Frank Foretich, NickRadocich,Andrew Tipich,Luka Alafetich,Klein Lapov and/orMatt Simundich,Pete Dragich, Vince Simich, Elmer Duzich,Matthew Bodul,Nick Trutanich,Matt Karmelich,John Rados,Joe Dragich,Tony Vidovich,John Zankich,August Felando,B.A.Walvich and/or Marion Rafkin,NickMosich andAnthony BurichandSeine and Line Fishermen'sUnion ofSan Pedro,affiliatedwith Seafarers'InternationalUnion,AFL-CIO.Case No. 21-CA-2626.April 11, 1960DECISION AND ORDEROn October 20, 1959, Trial Examiner Wallace E. Royster issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentsfiled exceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and brief, and the entire record inthe case, and hereby adopts the Trial Examiner's findings, conclu-sions, and recommendations, with the following modifications.As alleged in the complaint, the Trial Examiner found, pursuant tothe summary judgment granted by him, that from October 8, 1956,toMarch 6, 1957, the date of the complaint, each Respondent main-tained in effect and observed identical collective-bargaining agree-ments with Local 33 containing the following union-security clause :The parties hereto recognize that the Union as the exclusivebargaining representative of all the employees covered by thisagreement, does render services in representing all of said em-ployees in collective bargaining.They further recognize that itisunfair to have union members alone bear the cost of unionservices performed on behalf of all the employees covered bythis agreement and that such cost should be distributed equitablyamong all of said employees.The union members bear their127 NLRB No. 10. ORFEO KOSTRENCICH, PETE CEKALOVICH, ETC.97share of such costs, by the payment of initiation fees, dues andassessments.It is therefore agreed that, as a condition of employment, everyemployee shall, at such times during the life of this agreementas he is not a member of the Union, pay to the Union, the sum of$2.00 per month plus one-half of 1 percent of his net share of thecatch, payable on or before the 10th day of each month.If any employee fails to pay the sum due the Union or anypart thereof, the employer agrees that within 5 days after re-ceiving notice thereof from the Union, such employees shall bedischarged.The Trial Examiner found, and we agree, that this contract pro-vision requires employees to become members of Local 33 or pay aportion of their earnings to Local 33 as a condition of employment;and that because it does not allow the statutory 30-day grace periodfor employees to join or pay "support money" to Local 33, such pro-vision is unlawful, and Respondents have violated Section 8(a) (1),(2), and (3) by virtue of this provision in their contracts withLocal 33.We do not agree, however, with his recommendation that theBrown-Oldsremedy, requiring disgorgement of dues and fees paid byemployees to a union by virtue of an illegal union-security contract,'should be applied in this case.As the union-security clause here isunlawful only in that it does not provide the 30-day grace period foremployees to join the union, and thus does not give the union controlover the hiring of employees, as with a closed-shop or preferentialhiring provision, so as to constitute a flagrant violation in opendefiance of statutory policy, we shall not apply theBrown-Oldsremedy.2However, as the Respondents have violated Section 8(a) (2)by virtue of the unlawful union-security clause, we shall enter ourusual order in such circumstances that Respondents withdraw recog-nition from Local 33, and cease giving effect to their contracts withLocal 33, unless and until Local 33 has been certified by the Board.'Nothing in our order, however, shall be deemed to require Respondentsto vary or abandon those wage, hour, seniority, or other substantivefeatures of its relations with their employees, established in perform-ance of said contracts, or to prejudice the assertion by the employeesof any rights they may have under such contracts.1J.S.Brown-E. F. Olds Plumbing&Heating Corporation,115 NLRB 594.'.SeeNordberg-Selah Fruit, Inc.,etat.,126 NLRB 714;Chun King Sales,Inc.,126NLRB -851.Julius Resnick,Inc,86 NLRB 38.560940-61-vol. 127-8 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in the case, and pursuant to section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that John Rados, Terminal Island,California, in respect to theSouthlandand the following all of SanPedro, California: Orfeo Kostrencich in respect to theAdriatic;PeteCekalovich in respect to theBetsy Ross;John Evich and/or JohnKunich in respect to theClermont;Sam Mircovich in respect to theCity of San Pedro ;Thorlief Austrem in respect to theCommander ;Andrew Kuljis in respect to theCourageous;Tony Barcott in respectto theCoral Sea;Peter Bogdanovic in respect to theComet;PaulPetrasich in respect to theCorsair;Frank Marinkovich in respect totheJanis M;John Resich in respect to theJo-Ann;Samuel Carr inrespect to theLiberty Bell II ;Steve Marchins in respect to theLongIsland;Tony Milovilovich in respect to theMarauder;Jerry Thomasin respect to theMiss Universe;Mike Lonich in respect to theNewAdmiral;Andrew Xitco in respect to theNorth Queen;AnthonyPadovan in respect to theOlympic;Joe Mardesich in respect to thePioneer;Frank Foretich in respect to theProgress;Nick Radocichin respect to theSan Pedro Boy;Andrew Tipich in respect to theSea Pride;Luka Alafetich in respect to theSea Rose;Klein Lapovand/or Matt Simundich in respect to theSea Spray;Pete Dragichin respect to theSea Ranger;Vince Simich in respect to theSeaRover;Elmer Duzich in respect to theSeven Seas;Matthew Bodulin respect to theSharon B.;Nick Trutanich in respect to theStar ofSan Pedro;Matt Karmelich in respect to theStanford;Joe Dragichin respect to theU.S. Liberator;Tony Vidovich in respect to theVittoria;John Zankich in respect to theWestern Monarch;AugustFelando in respect to theWestern Sky;B. A. Walvich and/or MarionRafkin in respect to theWestern Traveler;Nick Mosich in respect totheVagabond;and Anthony Burich in respect to theZephyr;theagents, successors, and assigns of each, shall :1.Cease and desist from :(a)Recognizing Fishermen's Union Local 33, Fishermen andAlliedWorkers' Division, International Longshoremen's and Ware-housemen's Union, or any successor thereto, as the representative ofany of their employees for purposes of dealing with Respondentsconcerning rates of pay, wages, hours of employment, or other condi-tions of employment, unless and until said organization shall have beencertified by the National Labor Relations Board.(b)Performing or giving effect to their contracts of October 8,1956,with Fishermen's Union Local 33, Fishermen and AlliedWorkers' Division, International Longshoremen's andWarehouse- ORFEO KOSTRENCICH, PETE CEKALOVICH, ETC.99men's Union, or any extension, renewal, modification, or supplementto that contract, or any other collective-bargaining contract,unlessand until said organization is so certified.(c)Contributing support to and assisting Local 33 by maintainingin effect and observing the provisions of any collective-bargainingagreement containing unlawful union-security provisions.(d)Encouraging membership in Local 33, or any other labor or-ganization, by unlawfully requiring membership in or the contribu-tion of financial support to Local 33, or any other labor organization,as a condition of employment except in conformity to the requirementsof Section 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.(e) In any like or similar manner interfering with, restraining, orcoercing employees in the exercise of their right to engage in or torefrain from engaging in any or all of the activities set forth in Sec-tion 7 of the Act, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as acondition of employment in conformity to the requirements of Section8 (a) (3) of the Act, as modified by the Labor-Management Reportingand Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw and withhold all recognition from Local 33 as therepresentative of any of Respondents' employees, unless and until saidorganization shall have been certified by the National Labor RelationsBoard.(b)Post on his vessel or at any other point where notices to em-ployees customarily are posted copies of the notice attached heretomarked "Appendix." 4 Copies of such notices, to be furnished by theRegional Director for the Twenty-first Region, shall, after beingsigned by the appropriate Respondent, be posted by him immediatelyupon receipt thereof and be maintained for 60 consecutive days there-after.Reasonable steps shall be taken by each Respondent to ensurethat said notices are not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for the Twenty-first Region, inwriting, within 10 days from the date of this Order, what steps he hastaken to comply herewith.MEMBERS RODGERS and JENKINS took no part in the consideration ofthe above Decision and Order.A In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 100 .DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT assist or contribute support to, or encouragemembership in, Fishermen's Union Local 33, Fishermen andAlliedWorkers' Division, International Longshoremen's andWarehousemen's Union, by maintaining in effect and observingcollective-bargaining agreements with Local 33 which requiremembership in or the contribution of support to Local 33 as acondition of employment.WE WILL NOT, by maintaining in effect and observing the union-security provisions as described above, interfere with, restrain,or coerce our employees in the right to engage in or to refrainfrom engaging in any or all of the activities set forth in Section7 of the National Labor Relations Act except to the extent thatsuch right may be affected by an agreement requiring member-ship in a labor organization as a condition of employment in con-formity to the requirements of Section 8(a) (3) of the Act, asmodified by the Labor-Management Reporting and DisclosureAct of 1959.WE WILL withdraw and withhold all recognition from Local 33as the representative of any of our employees for the purposesof dealing with us concerning rates of pay, wages, hours, or otherconditions of employment, unless and until Local 33 shall havebeen certified by the National Labor Relations Board as bargain-ing representative.WE WILL cease performing or giving effect to our contract ofOctober 8, 1956, with Local 33, or to any extension, renewal,modification, or supplement to that contract, or any othercollective-bargaining contract with Local 33, unless and untilLocal 33 shall have been so certified.All of our employees are free to become or remain or to refrainfrom becoming or remaining members of any labor organizationexcept to the extent that this right may be affected by an agreementexecuted in conformity to Section 8(a) (3) of the Act requiring mem-bership in a labor organization as a condition of employment, asmodified by the Labor-Management Reporting and Disclosure Act of1959.-------------------------------------Employer.Dated----------------By-------------------------------------(Representative)(Title)Thisnotice mustremain posted for 60 days from the date hereof,and must notbe altered, defaced, or covered by any other material. ORFEO KOSTRENCICH, PETE CEKALOVICH,ETC.101INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge duly filed by Seine and Line Fishermen's Union of San Pedro,affiliatedwith Seafarers' International Union, AFL-CIO, herein called Seine andLine, the General Counsel of the National Labor Relations Board issued his com-plaint dated March 6, 1957, alleging that the individuals above named, herein calledRespondents, and each of them had engaged in and were engaging in certain unfairlabor practices affecting commerce within the meaning of Section 8(a)(1), (2),and (3) and Section 2(6) and (7) of the National Labor Relations Act, 61 Stat.136, herein called the Act.Upon due notice this matter came on for hearing in consolidation with a numberof other complaints before the duly designated Trial Examiner in Los Angeles,California, on August 5, 1957.No answer having been filed by any of the Respond-ents and no appearances having been entered in behalf of any of them, I grantedthe motion of counsel for the General Counsel to find the allegations of the com-plaint to be true and to issue an appropriate recommended order.Thereafter hear-ing on the remaining complaints continued to a close on January 5, 1959.On August 7, 1959, a motion was filed with me by counsel for Seine and Lineto sever this proceeding from the others with which it had been consolidated, themotion is hereby granted.Upon the entire record in the case, I make the following:FINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENTSEach Respondent is managing owner of, master of, or principal partner in thefishing vessel as set forth below:Orfeo Kostrencich _AdriaticNick Radocich ----SanPedro BoyPeteCekalovichBetsy RossAndrew Tipich ____Sea PrideJohn Evich and/orLuka Alafetich ---Sea RoseJohn Kunich ---ClermontKlein Lapov and/orSam Mircovich ___City of San PedroMatt Simundich -Sea SprayThorlief Austrem __CommanderPeteDragich -----Sea RangerAndrew Kuljis ----CourageousVince Simich -----Sea RoverTony Barcott -----Coral SeaElmer Duzich -----Seven SeasPeter Bogdanovic __CometMatthew Bodul ---Sharon B.Paul Petrasich ----CorsairNick Trutanich ---Star of San PedroFrank Marmkovich_JanisMMatt Karmelich __StanfordJohn Resich ______Jo-AnnJohn Rados ------SouthlandSamuel Carr ------Liberty Bell IIJoe Dragich ------U.S. LiberatorSteveMarchins ---Long IslandTony Vidovich ---VittoriaTony Milovilovich -MarauderJohn Zankich -----WesternMonarchJerryThomas ----Miss UniverseAugust Felando ---Western SkyMike Lonich ------New AdmiralB.A.Walvich and/Andrew Xitco ----North Queenor Marion Rafkm_Western TravelerAnthony Padovan -OlympicNick Mosich ------VagabondJoeMardesich ----PioneerAnthony Burich __ZephyrFrank Foretich ____ProgressAt all times material herein all Respondents are and have been engaged in deep-sea fishing.Each Respondent sells and delivers fresh fish to one or more of thefollowing canneries located in San Pedro harbor: Coast Fisheries, Division ofQuaker Oats Company; Van Camp Sea Foods Company, Inc.; French Sardine Com-pany, also known as Star-Kist Foods, Inc.; South Coast Fisheries, Inc.Each of the named canneries, is engaged in the business of processing, canning,and distributing tuna, sardines, and other fish and fish products.Each of themships annually, directly to points outside the State of California, canned fish andfish products valued in excess of $50,000.Each Respondent is a member of Fishermen's Cooperative Association, a non-profit California corporation which acts as agent for Respondents in dealing withthe canneries named.Members of this cooperative including the Respondentsannually sell and deliver to the named canneries fish having a value in excess of$10,000,000.At all times material herein the said cooperative is and has been therepresentative of the Respondents for purposes of collective bargaining with Fish- 102DECISIONSOF NATIONALLABOR RELATIONS BOARDermen's Union Local 33, Fishermen and Allied Workers' Division, InternationalLongshoremen's and Warehousemen's Union, herein called Local 33.Upon the basis of the uncontradicted allegations in the complaint I find that eachRespondent by virtue of his membership in the Fishermen's Cooperative Associationand by reason of his deliveries of fresh fish to the named canneries is engagedin commerce within the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal 33 is a labor organization purporting to represent employees of eachRespondent.HI.THE UNFAIR LABOR PRACTICESSince on or about October 8, 1956, to and including March 6, 1957, each Respond-ent has maintained in effect and observed identical collective-bargaining agreementswith Local 33 providing:The parties hereto recognize that the Union as the exclusive bargaining repre-sentative of all the employees covered by this agreement, does render servicesin representing all of said employees in collective bargaining.They furtherrecognize that it is unfair to have union members alone bear the cost of unionservices performed on behalf of all of the employees covered by this agreementand that such cost should be distributed equitably among all of said employees.The union members bear their share of such costs, by the payment of initiationfees, dues and assessments.It is therefore agreed that, as a condition of employment, every employeeshall, at such times during the life of this agreement as he is not a member ofthe Union, pay to the Union, the sum of $2.00 per month plus one-half of 1percent of his net share of the catch, payable on or before the 10th day ofeach month.If any employee fails to pay the sum due the Union, or any part thereof, theemployer agrees that within five (5) days after receiving notice thereof fromthe Union, such employees shall be discharged.This contract provision requires of each employee of each Respondent eitherthat he become a member of Local 33 or pay a portion of his earnings to thatorganization as a condition of employment. I find it unnecessary to decide, asthe issue is here presented, whether in any circumstance payments to a labor organi-zation may be required of an employee as an alternative to obtaining membership.It is obvious and I find that the cited provisions do not permit a 30-day periodafter first employment before membership in Local 33 or payment to Local 33is requiredIn consequence I find that the collective-bargaining agreements betweeneach Respondent and Local 33 from on or about October 8, 1956, to and includingMarch 6, 1957, are unlawful in that they require membership in or payment toLocal 33 before the expiration of 30 days' employment.By unlawfully requiring of employees, membership in or payment to Local 33,each of the Respondents has contracted to and given effect to a discriminatoryarrangement encouraging membership in or financial support to Local 33 as a condi-tion of employment and each Respondent has thereby violated and is violating Sec-tion 8 (a) (3) of the Act.By this contract arrangement, each Respondent has unlawfully assisted Local 33in violation of Section 8 (a) (2) of the Act.By the contract arrangement by conditioning employment upon membershipin or the contribution of financial support to Local 33, and by thus assistingLocal 33, each Respondent has interfered with, restrained, and coerced his em-ployees in the exercise of rights guaranteed in Section 7 of the Act and has therebyviolated Section 8(a)( I) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe conduct of each Respondent set forth in section III, above, in connectionwith his operations described in section I, above, has a close, intimate, and substan-tial relation to trade, traffic, and commerce among the several States, and tends tolead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.V.THE REMEDYHaving found that each Respondent has engaged in unfair labor practices, it willbe recommended that each cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act. CLYDE TAYLOR COMPANY103Having found that each Respondent has violated Section 8(a)(1), (2), and (3)of the Act by maintaining in effect and observing provisions of the collective-bargain-ing agreement with Local 33 since October 8, 1956, and that the provisions referredto were unlawful and constituted a coercion upon employees in respect to becomingmembers of or contributing financial support to Local 33 as a condition of employ-ment, it will be recommended that each Respondent refund to his employees anymoneys paid to Local 33 by reason of the unlawful provisions. It will further berecommended that each Respondent cease and desist from giving effect to anyunion-security provision affecting his employees except in conformity to Section8(a)(3) of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Each Respondentis engagedin commerce within themeaning of Section 2(6)and (7) of the Act.2.Local 33 is a labor organization within themeaning of Section2(5) of the Act.3.By maintaining in effect and observing the union-security provisions of thecollective-bargainingagreementwith Local33 on and sinceOctober 8, 1956, eachRespondent has discriminated in respect to hire and tenure ofemployment ofemployees to encourage membership in and the contributionof financialsupportof Local 33 and thus has engagedin unfairlabor practices withinthe meaning ofSection 8 (a) (3) of the Act.4.By maintaining in effect and observing the union-securityprovisions of thecontract with Local 33 since October 8, 1956, the Respondenthas unlawfully con-tributed support to and assisted Local 33 andthus has engaged in unfair laborpractices within the meaning of Section 8(a) (2) of the Act.5.By the conduct referred to in subparagraphs numbered 3 and 4, above, eachRespondent has interfered with, restrained, and coercedhis employees in the exer-cise of rights guaranteed in Section 7 of the Act and thushas engaged in unfairlabor practices within themeaningof Section 8(a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Clyde Taylor,d/b/a Clyde Taylor CompanyandFrank M.Houston,Benjamin F. Riley,Jr.,Lyle FayRinkel,and H. D.Cutchen.CasesNos. 12-CA-520, 1?2-CA-544, 12-CA-546, 12-CA-807.April 11, 1960DECISION AND ORDEROn May 5, 1959, TrialExaminer George A. Downing issued hisIntermediate Report inthe above-entitled proceeding,finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommendingthat hecease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediateReportattachedhereto.'Thereafter,the Respondent and1For lack of supporting evidence,The Trial Examiner granted at the hearing a motionby the Respondent to dismiss an allegation of the amended complaint that the Respondenthad threatened to file a civil action against the Charging Parties in the event they testi-fied in this proceeding.As no exception has been taken to the Trial Examiner's dis-missal ruling,the allegation referred to Is hereby dismissedpro forma.127 NLRB No. 6.